EXHIBIT 10.2

EXECUTION VERSION

AMENDMENT NO. 1, dated as of February 29, 2008, to the Credit Agreement referred
to below, among DISCOVER FINANCIAL SERVICES, a Delaware corporation, DISCOVER
BANK, a Delaware banking corporation, the SUBSIDIARY BORROWERS party from time
to time thereto, the LENDERS party thereto and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).

The Borrowers, the Lenders and the Administrative Agent are parties to a Credit
Agreement dated as of June 6, 2007 (the “Credit Agreement”), providing, subject
to the terms and conditions thereof, for extensions of credit to be made by or
on behalf of said Lenders to the Borrowers in an aggregate principal amount not
to exceed $2,500,000,000. The Borrowers, the Lenders and the Administrative
Agent wish to amend the Credit Agreement in certain respects and, accordingly,
the parties hereto hereby agree as follows:

Section 1. Definitions. Except as otherwise defined in this Amendment No. 1,
terms defined in the Credit Agreement are used herein as defined therein.

Section 2. Amendments. Effective as of the date hereof as provided in Section 4
of this Amendment No. 1, the Credit Agreement is hereby amended as follows:

2.01. References in the Credit Agreement to “this Agreement” (and indirect
references such as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed
to be references to the Credit Agreement as amended hereby.

2.02. Financial Statements; Ratings Change and Other Information.

(a) Section 5.01(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(b) (i) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of DFS, its consolidated statement of financial condition
and its related consolidated statement of income, changes in stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the statement of financial condition, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of DFS and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; and

(ii) within 90 days after the end of each fiscal year of DFS and within 45 days
after the end of each of the first three fiscal quarters of each fiscal year of
DFS, a statement of financial condition, income, stockholder’s equity and cash
flows for Discover Bank as of the end of and for such fiscal year or as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, as applicable, presented in a



--------------------------------------------------------------------------------

format consistent with that of DFS as required by Section 5.01(a) and
Section 5.01(b), as applicable, but not to include any footnotes to the
financial statements unless as otherwise required by Section 5.01(c) or
Section 5.01(d), all certified by one of its Financial Officers as presenting
fairly in all material respects the financial condition and results of
operations of Discover Bank in accordance with GAAP consistently applied;”

(b) Section 5.01(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(c) within 45 days after the end of each calendar year of Discover Bank, its
Reports of Condition and Income, as required under Section 1817(a)(1) of the
FDIA and collected by the Federal Deposit Insurance Corporation (and it shall
make its officers available to answer questions and discuss such Reports of
Condition and Income with representatives of the Administrative Agent or any
Lender); provided that, if (i) the assets of Discover Bank comprise less than
75% of the consolidated assets of DFS as shown on the quarterly or annual
financial statements of DFS or (ii) Discover Bank is not required to deliver
Reports of Condition and Income under the FDIA, then following such occurrence
DFS shall furnish within 90 days after the end of each fiscal year of Discover
Bank its audited statement of financial condition and related statements of
income, changes in stockholders’ equity and cash flows on a stand-alone basis as
of the end of and for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Deloitte & Touche LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such financial statements present fairly in all material respects
the financial condition and results of operations of Discover Bank on a
stand-alone basis in accordance with GAAP consistently applied;”

(c) Section 5.01(d) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(d) within 45 days after the end of each of the first three calendar quarters
of each calendar year of Discover Bank, its Reports of Condition and Income, as
required under Section 1817(a)(1) of the FDIA and collected by the Federal
Deposit Insurance Corporation (and it shall make its officers available to
answer questions and discuss such Reports of Condition and Income with
representatives of the Administrative Agent or any Lender); provided that, if
(i) the assets of Discover Bank comprise less than 75% of the consolidated
assets of DFS as shown on the [quarterly or annual financial statements of DFS]
or (ii) Discover Bank is not required to deliver Reports of Condition and Income
under the FDIA, then following such occurrence DFS shall furnish within 45 days
after end of each of the first three fiscal quarters of each fiscal year of
Discover Bank its statement of financial condition and related statements of
income, changes in stockholders’ equity and cash flows on a stand-alone basis as
of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the statement of
financial condition, as of the end of) the previous fiscal year, all certified



--------------------------------------------------------------------------------

by one of its Financial Officers as presenting fairly in all material respects
the financial condition and results of operations of Discover Bank on a
stand-alone basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;”

(d) Section 5.01(g) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by DFS or any
Subsidiary (other than a Securitization Entity) with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed by DFS to its shareholders generally, as the case may be;”

2.03. Liens.

(a) Section 6.02(f) of the Credit Agreement is hereby amended by deleting the
word “and” at the end of clause (f) thereof.

(b) Section 6.02 of the Credit Agreement is hereby amended by deleting the
existing clause (g) and adding a new clause (g) to read in its entirety as
follows:

“(g) Liens in favor of a Federal Reserve Bank to secure advances (or future
advances) made (or to be made) to such Company or Subsidiary from such Federal
Reserve Bank;”

(c) Section 6.02 of the Credit Agreement is hereby amended by adding a new
clause (h) to read in its entirety as follows:

“(h) Liens in favor of a Federal Home Loan Bank to secure advances (or future
advances) made (or to be made) to such Company or Subsidiary from such Federal
Home Loan Bank;”

(d) Section 6.02 of the Credit Agreement is hereby amended by adding a new
clause (i) to read in its entirety as follows:

(i) Liens securing mark to market obligations under Swap Agreements evidenced by
Credit Support Annexes in a form promulgated by the International Swaps and
Derivatives Association, Inc. (excluding, for the avoidance of doubt, any Liens
over assets constituting “up front collateral” or securing any “Independent
Amount” (as defined in the applicable Credit Support Annex) or its equivalent);
and”



--------------------------------------------------------------------------------

(e) Section 6.02 of the Credit Agreement is hereby amended by adding a new
clause (j) to read in its entirety as follows:

“(j) other Liens securing obligations in an aggregate amount not to exceed
$100,000,000 at any time outstanding.”

Section 3. Representations and Warranties. Each Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that (i) the
representations and warranties of such Borrower set forth in Article III of the
Credit Agreement are, on the date hereof, true and complete as if made on the
date hereof (and after giving effect to this Amendment No. 1) and as if each
reference in said Article III to “this Agreement” includes reference to this
Amendment No. 1 and (ii) both immediately before and after giving effect to the
amendments under Section 2 hereof, no Default has occurred and is continuing.

Section 4. Conditions Precedent. The amendments to the Credit Agreement set
forth in Section 2 of this Amendment No. 1 shall become effective, as of the
date hereof, upon receipt by the Administrative Agent of one or more
counterparts of this Amendment No. 1 duly executed and delivered by each of the
Borrowers and the Required Lenders.

Section 5. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. This Amendment No. 1 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same agreement and any of the parties hereto may execute
this Amendment No. 1 by signing any such counterpart. This Amendment No. 1 shall
be governed by, and construed in accordance with, the laws of the State of New
York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered as of the day and year first above written.

 

DISCOVER FINANCIAL SERVICES By   /S/ ROY A. GUTHRIE   Name: Roy A. Guthrie  
Title: CFO U.S. Federal Tax Identification No.: 36-2517428 DISCOVER BANK By  
/S/ MICHAEL F. RICKERT   Name: Michael F. Rickert   Title: CFO U.S. Federal Tax
Identification No.: 51-0020270



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

By   /S/ DWIGHT SEAGREN   Name: Dwight Seagren   Title: Vice President



--------------------------------------------------------------------------------

LENDERS

 

BNP Paribas By:   /S/ MARGUERITE L. LEBON   Name: Marguerite L. Lebon   Title:
Vice President

 

By:   /S/ STELLA MCCAFFREY   Name: Stella McCaffrey   Title: Director

 

PNC Bank, National Association By:   /S/ EDWARD J. CHIDIAC   Name: Edward J.
Chidiac   Title: Managing Director

 

The Bank of Tokyo—Mitsubishi UFJ, Ltd., New York Branch By:   /S/ CHIMIE T.
PEMBA   Name: Chimie T. Pemba   Title: Authorized Signatory

 

Barclays Bank PLC By:   /S/ NICHOLAS A. BELL   Name: Nicholas A. Bell   Title:
Director

 

Wells Fargo Bank, N.A. By:   /S/ MICHAEL J. GIESE   Name: Michael J. Giese  
Title: Senior Vice President

 

William Street Credit Corporation By:   /S/ MARK WALTON   Name: Mark Walton  
Title: Assistant Vice President

 

Bank of America By:   /S/ STEFANIE J. BROWN   Name: Stefanie J. Brown   Title:
Vice President

 

Greenwich Capital Markets, Inc. as agent for

The Royal Bank of Scotland

By:   /S/ FERGUS SMAIL   Name: Fergus Smail   Title: Senior Vice President

 

UBS Loan Finance LLC By:   /S/ DAVID B. JULIE   Name: David B. Julie   Title:
Associate Director

 

By:   /S/ MARY E. EVANS   Name: Mary E. Evans   Title: Associate Director

 

Lehman Commercial Paper Inc. By:   /S/ JANINE M. SHUGAN   Name: Janine M. Shugan
  Title: Authorized Signatory

 

Morgan Stanley Senior Funding, Inc. By:   /S/ DARRAGH DEMPSEY   Name: Darragh
Dempsey   Title: Vice President

 

Royal Bank of Canada By:   /S/ HOWARD LEE   Name: Howard Lee   Title: Authorized
Signatory

 

Wachovia Bank, National Association By:   /S/ JOAN ANDERSON   Name: Joan
Anderson   Title: Director

 

HSBC Bank USA, N.A. By:   /S/ VINCE CLARK   Name: Vince Clark   Title: Senior
Vice President

 

Deutsche Bank AG New York Branch By:   /S/ VALERIE SHAPIRO   Name: Valerie
Shapiro   Title: Vice President

 

By:   /S/ MELISSA CURRY   Name: Melissa Curry   Title: Vice President

 

JP Morgan Chase Bank N.A. By:   /S/ DWIGHT SEAGREN   Name: Dwight Seagren  
Title: Vice President

 

Credit Suisse, Cayman Islands Branch By:   /S/ JAY CHALL   Name: Jay Chall  
Title: Director

 

By:   /S/ PETRA JAEK   Name: Petra Jaek   Title: Assistant Vice President

 

Merrill Lynch Bank USA By:   /S/ LOUIS ADLER   Name: Louis Adler   Title: First
Vice President

 

Societe Generale By:   /S/ EDITH HORNICK   Name: Edith Hornick   Title: Managing
Director

 

Citibank, N.A. By:   /S/ ROBERT D. GOLDSTEIN   Name: Robert D. Goldstein  
Title: Managing Director

 